Appellant, Idaho Iowa Lateral and Reservoir Co., filed on certain land September, 1903, for reservoir purposes, later completing its reservoir, and March 3, 1914, the Secretary of the Interior of the United States approved appellant's map of amended definite location and the field-notes of its reservoir site. October 8, 1908, Zeff Keith, *Page 439 
predecessor in interest of John W. Hurst, respondent, made homestead application for part of the same land included in the reservoir site and patent was issued therefor to Edna M. Carns, widow of Zeff Keith, November 25, 1916, subject to appellant's right of way. Thereafter respondent acquired the interest of Edna M. Carns. Action was first instituted February 6, 1920, judgment being given for defendant, and a new trial granted, this court affirming the order granting a new trial. (Hurst v.Idaho-Iowa Lateral etc. Co., 34 Idaho 342, 202 P. 1068.) This action is upon respondent's amended complaint seeking to quiet title to the lands included in the patent and subject to the reservoir site, on the ground that appellant has forfeited and abandoned its rights by nonuser. The lower court found that appellant had forfeited its rights by breach of the condition subsequent on which the reservoir grant was made by failing to use the water for irrigation purposes for a continuous period of five years, and that the estate originally granted to appellant had reverted to respondent as the owner of the servient fee, and entered a decree quieting title in respondent.
The action of Frank Bigham against the appellant, incorporated in this action, was dismissed for the reason that Bigham had disposed of all his right, title and interest in and to the lands described in the complaint and his grantees had nothing to do with this suit.
In the previous case, Hurst v. Idaho-Iowa Lateral etc. Co.,supra, this court held that the patentee or his successor in interest is invested with the right to institute proceedings to obtain a declaration of forfeiture for breach of condition subsequent and to have his title quieted in case of abandonment, and that a grant of right of way under the Act of March 3, 1891, chap. 561, sec. 18, 26 Stat. L. 1095, is inpraesenti and is subject to forfeiture for failure to complete the works within five years after location. The statutory provision for forfeiture of grants under this act, either for failure to complete the works within five years after location, or for failure to make use of the right of way for the purposes for which the right was granted, is *Page 440 
one for breach of condition subsequent, and does not operateipso facto to divest the grantee's title but must be determined by an action to have a forfeiture declared or by re-entry by one invested with the right, of re-entry. (Carns v. Idaho-IowaLateral etc. Co., 34 Idaho 330, 202 P. 1071.) The act of March 3, 1891, providing for the granting of rights of way to any canal or ditch company formed for the purpose of irrigation was amended May 12, 1898, chap. 292, sec. 2, 30 Stat. 404, and March 4, 1917, chap. 184, sec. 2, as follows:
"Rights of way for ditches, canals, or reservoirs heretofore or hereafter approved under the provisions of sections eighteen, nineteen, twenty, and twenty-one of the Act entitled 'An Act to repeal timber-culture laws, and for other purposes,' approved March third, eighteen hundred and ninety-one, may be used for purposes of a public nature; and said rights of way may be used for purposes of water transportation, for domestic purposes, or for the development of power, as subsidiary to the main purpose of irrigation or drainage."
Kern River Co. v. United States, 257 U.S. 147,42 Sup. Ct. 60, 66 L. ed. 175, in construing this act as amended held that the use of the grant for the purposes set out in the amendment may be used only where the purpose is subsidiary to irrigation, irrigation still being the main purpose, and the other uses secondary to it, and though used for one of the subsidiary purposes the United States may assert and enforce a forfeiture in the event the grantee does not use or retain it for irrigation purposes. [2] Section 19 of the Act of March 3, 1891, provides that upon the approval of the map by the Secretary of the Interior, such approval shall be noted upon the plats in the local land office, "And thereafter all such lands over which such rights of way shall pass shall be disposed of subject to such right of way." Title to the land shown upon the applicant's map vests in him upon the approval thereof by the Secretary of the Interior. (United States v.Whitney, 176 Fed. 593.) In other words, the land is held as a limited or qualified fee, upon *Page 441 
the approval of the Secretary of the Interior, subject to the uses for which granted. It is the settled doctrine that findings of the Land Department upon matters cognizable by it must be taken as conclusive in the absence of any fraud or imposition. (Lee v. Johnson, 116 U.S. 48, 6 Sup. Ct. 249,29 L.ed. 570; Daniels v. Wagner, 237 U.S. 547, Ann. Cas. 1917A, 40,35 Sup. Ct. 740, 59 L. ed. 1102; United States v. Cain-BonessLumber  Timber Co., 215 Fed. 212, L.R.A. 1916A, 1116; ClearLake Power Co. v. Chriswell, 31 Idaho 339, 173 P. 326.) It follows that the approval of the Secretary of the Interior of appellant's amended definite location, not having been attacked for fraud or imposition, is conclusive, and title to the reservoir right of way, subject to the condition subsequent, having vested in appellant on the date of approval, March 3, 1914, a failure to use the water for irrigation purposes prior to this date cannot be urged by respondent for the purpose of declaring a forfeiture of the reservoir site. The United States was apparently satisfied with appellant's proof. The evidence shows that after the reservoir was completed and approved by the Land Department it was filled in 1915. W.E. Healey, Walter Master of the United States Reclamation Service, called and examined on behalf of the respondent, testified that the reservoir was filled every year by the Reclamation Service up until the time of the court injunctions, the first injunction issued being in 1917, or before. In any event the reservoir was filled during 1915 and an injunction was issued as early as 1917. There is evidence showing that water was taken into and through the reservoir to some of the users for purposes of irrigation. A delivery of water was made through the reservoir to the Ridenbaugh Canal under the contract with the Reclamation Service for irrigation in 1915 and later years. The evidence shows that the reservoir was approved by the Land Department in 1914 and that this suit was first instituted Feb. 6, 1920, approximately six years after the approval of the location. In the interim, in which a forfeiture must be *Page 442 
declared by reason of a failure to use the water for irrigation purposes, the record shows that water was used in 1915, 1918 and 1919 for such purpose, that during this time there were court injunctions issued precluding the use of the reservoir, and furthermore that water was used for domestic purposes during 1915 and the years thereafter, and that the reason that no water was used for irrigation in 1915 was because someone, not by authority of the appellant, had opened the gates of the reservoir and allowed all the water to escape before the irrigating season; this was testified to by several witnesses, and it was further shown that some trouble arose with parties below the dam who were damaged by the extra flow of water.
Abandonment is a question of intention (Welch v. Garrett,5 Idaho 639, 51 P. 405; Ada County Irr. Co. v. Farmers' CanalCo., 5 Idaho 793, 51 P. 990, 40 L.R.A. 485), and the record does not show any intention to abandon the water right or the reservoir or that there was a failure to use water for irrigation for any consecutive period of five years after 1914. Under respondent's own argument that the loss of appellant's water right acted to cause the reservoir right to be lost, the converse must be true; since there was no abandonment or intention to abandon the water right and the reservoir was used, the reservoir right has not been abandoned. The courts abhor a forfeiture, and where no public interest is favored thereby equity leans against declaring a forfeiture. (Carns v.Idaho-Iowa Lateral  Res. Co., supra; Union Land  Stock Co. v.United States, 257 Fed. 635, 168 C.C.A. 585.) The evidence shows that appellant has spent some $20,000 in the construction of its reservoir, and there is no pleading or proof of any public interest which would be favored, but it is a suit strictly for the benefit of a private individual to acquire title to land, and there is nothing to show that the water right is not being used as advantageously by appellant as it would be by respondent.The evidence is insufficient to sustain the lower court in finding that there was an abandonment of the water right *Page 443 
and that the reservoir right had been abandoned. The judgment of the lower court is therefore reversed, with instructions to enter judgment in favor of appellant. Costs awarded to appellant.
William A. Lee, C.J., and Wm. E. Lee, Budge and Taylor, JJ., concur.